DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 recites the limitation "the device" in the third clause of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


9 is directed to a method and independent claim 17 is directed to a computer program, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 9 recites a method for conducting general business interactions of sales activities through conducting a sales transaction.  Specifically, the claims recite:
A remote vending method, comprising: 
receiving, by a vending machine located in a vehicle, a user input identifying a product from a user inside of the vehicle; determining, by the vending machine, the product is not available within the vending machine while the user is inside of the vehicle; 
determining, by the vending machine, a current location of the device; sending, by the vending machine, a request …; determining, by the vending machine, a vending location for a store … based on the current location of the device; 
modifying, by the vending machine, a route to a final destination to include a waypoint for the vending location while the user is inside of the vehicle, …
providing information about the modified route to a driver of the vehicle; receiving, by the vending machine, payment card information …; sending, by the vending machine, an authorization request …; receiving, by the vending machine, an approval message…
These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for sales activities through conducting a sales transaction which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a vending machine in claim 9 and a device in claim 17 merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the vending machine and device performs the steps or functions of sales activities through conducting a sales transaction.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
vending machine and device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions for sales activities through conducting a sales transaction.  As discussed above, taking the claim elements separately, vending machine and device perform the steps or functions of sales activities through conducting a sales transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for sales activities through conducting a sales transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Dependent claims 10-16 further describe the abstract idea of commercial interactions for sales activities through conducting a sales transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Independent claim 17 describes a computer program performing functions relating to conducting a sales transaction without additional elements that provide significantly more than the abstract idea of commercial interactions for sales activities through conducting a sales transaction as noted in the method claims above.  Further, claim 17 is directed to a computer program, not the computer readable medium, which is “software per se” and does 
Dependent claims 18-20 further describe the abstract idea of commercial interactions for sales activities through conducting a sales transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea, nor do they satisfy one of the four patentable categories of subject matter. Therefore, these dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Randisi et al. (US Patent Application Publication 2019/0311417 A1), in view of Sharp (US Patent Application Publication 2016/0012465 A1) and Baren et al. (US Patent Application Publication 2019/0205961 A1).
Regarding Claim 1, 9 and 17 Randisi teaches:
A vending machine/ method/ computer program product comprising a non- transitory computer-readable medium storing executable instructions that when executed by a processor causes the processor to, comprising: 
a housing configured to couple to an interior of a vehicle (See Randisi ¶ [0040] - describes a system including a product vending apparatus located in a vehicle located, and [0069] - describe the system running on instructions stored in non-transitory computer readable medium); 
a (See Randisi ¶ [0041] - describes the vending apparatus communicating product and transaction information wirelessly through an integrated transceiver system that uses multiple types of wireless communication and [0054] - describes payment for an item in the vending apparatus taking place before the vehicle arrives at a user’s location or while the user is in said vehicle); and 
a user interface 
receive a user input identifying a product from a user inside of the vehicle (See Randisi ¶ [0055] - describes a user purchasing an item from a vehicle vending apparatus via a graphical user interface (GUI)); 

determine a current location of the vending machine  (See Randisi ¶ [0051] - describes a user purchasing an item from a vehicle vending apparatus once said vehicle has arrived at the same location as said user, wherein said vending apparatus transmits payment information to a financial network to facilitate said purchase/ transaction);
send a request for a list of stores where the product is available (See Randisi ¶ [0045] - describes a list of suppliers and retailers that offer a desired product being sent in response to a vehicle request);  
10determine a vending location where the product is available based on the current location of the vending machine (See Randisi ¶ [0051-0052] - describes the system using a user’s location [the party that hailed/ ordered the vehicle/ vending apparatus] as part of a body of contextual information that equates the user’s location with the vending and [0062] - describes the system using GPS to determine the location of the vending apparatus); 
modify a route to a final destination to include :
rerouting the route to stop at the vending location before reaching the final destination (See Randisi ¶ [0052-0053] - describes the system assigning a vehicle to a user based on, at least, the products said vehicle has onboard in the vending apparatus, wherein said system instructs the vehicle to go to a resupply location if product inventory in the vending apparatus is low and then proceed to said user location once the inventory information is updated); and
providing information about the modified route to a driver of the vehicle (See Randisi ¶ [0045-0046] - describes the system sending directions to a vehicle operator through a mapping application on a user device and determining whether a particular vehicle has a particular product in stock and [0053] - describes the system rerouting a vehicle to a supplier to replenish the inventory of said particular product, wherein said vehicle is then routed to a requesting user once said particular product has been replenished in said vehicle);
15receive payment (See Randisi ¶ [0054] - describes payment for an item in the vending apparatus taking place before the vehicle arrives at a user’s location or while the user is in said vehicle); 
send an authorization request to a remote server, wherein the authorization request requests a purchase of the product using the payment 
receive an approval message that authorizes the purchase of the product 20in response to sending the authorization request (See Randisi ¶ [0080] - describes system recognizing a scenario of multiple users in a vehicle and sending a message to said users to confirm and [0087] - describes the system using servers); 
generate an authorization token that authorizes a purchase to retrieve the products from the store at the vending location; and 
output the authorization token (See Randisi ¶ [0048-0053] - describes the system using blockchain to manage the records of user devices, vehicles, vending apparatuses and their respective inventories of products (within a particular vehicle or at particular supplier/ retailer locations) as these entities interact with each other, wherein blockchain is a known technique of tokenizing data to allow for secure transactions through encryption and [0060] - describes system locking or unlocking the vending apparatus based on a determination that a user has purchased an item within said vending apparatus).
Randisi does not explicitly teach:
card reader card coupled to the housing.  This is taught by Sharp (See ¶ [0210] - describes a system for authorizing a transaction comprising a terminal with a card reader).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a card reader that is coupled to a vending apparatus in a system that disperses items to users, thereby increasing the efficiency of said system.  
Sharp does not explicitly teach:
determine the product is not available within the vending machine while the user is inside the vehicle; a waypoint for, while the user is inside of the vehicle.  This is taught by Baren (See ¶ [0082-0084] - describes a system for vending products to customers in ride-sharing vehicles, wherein said system recognizes that a product said customer(s) is interested in is not available within said vehicle and adds stops on the way to a destination so that said customer may purchase said product not offered by said ).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an additional opportunity to sell a product to a customer if said product is not immediately available in a system that offers products for sale to customers, thereby increasing the efficiency of said system.
Regarding Claim 2 and 10, modified Randisi teaches:
The device/ method of claim 1 and 9, 
Randisi does not explicitly teach:
wherein outputting the authorization token comprises printing a representation of the authorization token onto a ticket.  This is taught by Sharp (See ¶ [0177] - describes the system using printed means as a representation of usable funds or credits for purchase of goods or services and [0930] - describes the system using tokenized validation/ authorization to process a transaction).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a printed representation purchased credits in a system that uses said credits in exchange for goods or services, thereby increasing the accuracy and efficiency of said system.  
Regarding Claim 3 and 11, modified Randisi teaches:
The device/ method of claim 1 and 9, wherein outputting the authorization token comprises sending the authorization token to a user device (See Randisi ¶ [0048-0053] - describes the system using blockchain to manage the records of user devices, vehicles, vending apparatuses and their respective inventories of products as these entities interact with each other, wherein blockchain is a known technique of tokenizing data to allow for secure transactions through encryption and [0060] - describes system locking or unlocking the vending apparatus based on a determination that a user has purchased an item within said vending apparatus).

4 and 12, modified Randisi teaches:
The device/ method of claim 1 and 9, wherein modifying the route comprises sending a notification to a driver of the vehicle (See Randisi ¶ [0053-0056] - describes the system changing the route of the vehicle based on the products on hand versus the products ordered, or likely to be ordered, from a user, wherein said route and product changes are sent to a driver of a vehicle through their mobile device).
Regarding Claim 5 and 13, modified Randisi teaches:
The device/ method of claim 1 and 9, wherein modifying the route comprises sending 5a notification to modify the route in a ride sharing application (See Randisi ¶ [0039] - describes the system operating in at least ride-sharing vehicles and [0053-0056] - describes the system changing the route of the vehicle based on the products on hand versus the products ordered, or likely to be ordered, from a user, wherein said route and product changes are sent to a driver of a vehicle through their mobile device).
Regarding Claim 6, 14 and 18, modified Randisi teaches:
The device/ method/ computer program product of claim 1, 9 and 17, wherein determining the product is not available within the vending machine comprises: 
comparing a product identifier for the product to an inventory list of items that are 10available in the vending machine; and 
determining that the product is not available within the vehicle based on the comparison (See Randisi ¶ [0053-0056] - describes the system tracking inventory of items within the vending apparatuses on board vehicles and making suggestions for action based on the availability of said products within said vending apparatuses).
Regarding Claim 7, 15 and 19, modified Randisi teaches:
The device/ method/ computer program product of claim 1, 9 and 17, wherein determining the vending location 15comprises identifying stores where the product is available within a predetermined radius of the current location of the device (See Randisi ¶ [0050] - describes the system choosing the vehicle for a user with the selected product on board that is also within a threshold distance from said user, as well as choosing the closest re-supply point for a driver of said vehicle when their product inventory is low).
Regarding Claim 8, 16 and 20, modified Randisi teaches:
The device/ method/ computer program product of claim 1, 9 and 17, wherein determining the vending location comprises identifying stores where the product is available within a predetermined 20radius along the route to the final destination (See Randisi ¶ [0050] - describes the system choosing the vehicle for a user with the selected product on board that is also within a threshold distance from said user, as well as choosing the closest re-supply point for a driver of said vehicle when their product inventory is low and [0070-0078] - describes multiple iterations of the system using final destination location and other inferences based on system interaction with multiple databases to formulate product recommendations).

Response to Remarks
Applicant's remarks filed 09/08/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in independent claims 9 and 17 as being directed to improvement of  “vehicle navigation technology by integrating a service providing device with a vehicle navigation system” rather than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claims 9 and 17 do not specifically mention any particular structure to facilitate the functions of receiving, determining, sending, modifying or providing in the 10-16 and 18-20 also do not show significantly more than an abstract idea as noted above.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Sharp and Baren in the invention of Randisi, as a whole.  
Applicant asserts that Baren does not teach: "determine[ing] the product is not available within the vending machine while the user is inside the vehicle".  However, as cited, Baren does in fact teach this by providing a product vending system within a ridesharing vehicle, wherein said vending system allows a user to add a stop during a ride for a product [or service] not currently available from the vehicle vending system.  It is interpreted from Baren that a user is inside the vehicle at the time of requesting a stop since the request occurs during the ride. 
 Applicant asserts that Baren does not teach: “modify[ing] a route to a final destination to include a waypoint for the vending location while the user is inside of the vehicle" where "modifying the route comprises rerouting the route to stop at the vending location before reaching the final destination and providing information about the modified route to a driver of the vehicle."  However, as cited, Randisi teaches modifying a vehicle route to add a stop to restock inventory in a vehicle based vending system before said vehicle reaches the final destination of said route and said modifying comprises notifying a driver of said vehicle of changes in said route to accommodate said stop for inventory restocking.  Further, as cited, Baren teaches adding a stop for goods or services while a during said ride.  The citation of Randisi, Sharp and Baren needs to be considered as a whole, not just the sections cited by the examiner.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW S WERONSKI/			Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687